DETAILED ACTION
	Claims 1, 4, 8 and 9 are currently pending in the instant application.  Claims 1 and 9 appear allowable over the prior art of record, and claims 4 and 8 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species of compound 15 in the reply filed on 15 July 2021 has been previously acknowledged.  
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of the products of claims 1 and 9 which appear allowable.  
Claims 1 and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4 and 8 directed to the process of making, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 10 has been cancelled and NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 18 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 3 November 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the objection to the specification; has overcome the 35 USC 112(a) rejection as claim 3 has been cancelled; has overcome the 35 USC 112(a) rejection of claim 9 as “isomer” has been removed; and has overcome the 35 USC 102 rejections as claims 2 and 3 have been cancelled and claims 1 and 9 amended 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 4 states that the process comprises “adding a catalyst in a solution of alkynol and an a-ketoester.”  The “a”’s and “an” conflict with the “wherein one or more” catalyst, alkynol and a-ketoester.  Please compare to the “a suitable solvent” and “wherein the solvent is selected from”  The process of claim 4 does not indicate that there is more than one catalyst, alkynol or a-ketoester, but then the catalyst, alkynol, or a-ketoester is defined with the phrase “one or more”.  It is therefore unclear if the process is using, for example, “a catalyst” or multiple catalysts since “wherein one or more catalyst”.  This rejection could be overcome by amending the sections at issue are changed to resemble the sections describing the “solvent”.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 limits the yield of the process in claim 4, however, claim 8 discusses “the y-spiroketal-y-lactones compound of formula (I)” in claim 4, however, there is insufficient antecedent basis for this limitation in the claim as claim 4 prepares specific species, and not any “formula (I)”.  Additionally, formula (I) in claim 8 is not provided or defined.  It is suggested that claim 8 be amended to delete “for obtaining the y-spiroketal-y-lactones compound of formula (I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					3 February 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600